PER CURIAM
Jevon Ellison ("Appellant") appeals his conviction, following jury trial, of two counts of assault in the first-degree, in violation of Section 565.050 RSMo, and two counts of armed criminal action, in violation of Section 571.015. Appellant was sentenced to a total of 18 years on each count of first-degree assault, and fifteen years for each count of armed criminal action, with the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).